Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
Una lectura objetiva de la Opinión mayoritaria emitida en el presente caso demuestra que la conclusión a la que llega la Mayoría está predicada en dos (2) fundamentos, a saber: que el Art. 17 de la Ley de Armas de Puerto Rico, 25 *802L.P.R.A. see. 427, establece que el Superintendente de la Policía de Puerto Rico no puede concederle una licencia para tener y poseer un arma de fuego a una persona que haya sido convicta de la comisión, o tentativa, de los delitos que en el mismo se enumeran, y, en segundo término, que el delito de tentativa de asesinato es un delito que implica depravación moral, razón por la cual, un tribunal no tiene facultad —al amparo de lo dispuesto por la Ley Núm. 108 de 21 de junio de 1968, conocida como Ley sobre Elimina-ción de Convicciones de Delitos Menos Graves del Récord Penal(1)— para eliminar del récord penal de una persona una convicción por el delito de tentativa de asesinato.
Independientemente de la corrección o no de dichos fun-damentos, nos vemos impedidos de suscribir la Opinión mayoritaria emitida. Veamos por qué.
H
La Ley de Armas de Puerto Rico, no hay duda, le concede una gran discreción al Superintendente de la Policía de Puerto Rico en lo relativo a la concesión y expedición de licencias para tener y poseer armas de fuego. Evidencia fehaciente de ello la constituyen las disposiciones del Art. 17 de la referida Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 427, y del Art. 18 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sec. 428; las cuales, en lo pertinente, establecen que:

See. 427. Fundamentos para rehusar expedición de licencia

El Superintendente de la Policía .de Puerto Rico no expedirá licencia para tener y poseer un arma de fuego a persona alguna que haya sido convicta, en o fuera de Puerto Rico, de cualquiera de los siguientes delitos o de tentativa para cometer los mismos: asesinato en cualquier grado, homicidio, secuestro, violación, mutilación, tentativa de cualquier delito grave, agresión agra-*803vada, cuando este delito se haya realizado con un arma cor-tante, punzante o de fuego, robo, escalamiento, apropiación ile-gal, apropiación ilegal agravada, incendio, incendio agravado, incesto, o infracción a la Ley Núm. 53 de 10 de junio de 1948, según ha sido enmendada o infracción a las sees. 1247 a 1257 del Título 33, o infracción a la see. 4521 del Título 33, ni a ninguna persona que sea un desequilibrado mental, un ebrio habitual o que sea adicto a uso de narcóticos o drogas, ni a ninguna persona que haya sido convicta por violación a las dis-posiciones de este Capítulo. (Enfasis suplido.)

See. 428. Cualidades del solicitante; conducta, huellas digita-les

El Superintendente de la Policía de Puerto Rico no expedirá licencia para tener y poseer un arma de fuego a menos que dicho funcionario esté convencido de que el solicitante es una persona que ha cumplido veintiún (21) años, de conducta inta-chable, de buena reputación, que sus huellas digitales sean to-madas y constatadas con los archivos de la Policía, que conoce el manejo del arma por haber tomado un curso de entrena-miento debidamente aprobado por el Superintendente y a menos que ajuicio de dicho funcionario no exista ningún motivo para denegar tal solicitud. El requisito de edad mínima aquí provisto no se entenderá que aplica, limita o afecta la portación y uso de armas de fuego por agentes del orden público. El Comité Inte-ragencial creado por la sec. 453a de este título aprobará regla-mentación para autorizar a instructores, clubes u organizacio-nes que posean licencias para dedicarse al deporte del tiro al blanco y que interesen ofrecer cursos de entrenamientos en el uso y manejo de armas de fuego, a fin de que estos clubes, organizaciones o instructores puedan poner a la disposición de los asistentes a tales cursos armas de fuego similares a las que éstos interesen adquirir o las que posean legalmente. (Enfasis suplido.)
Ahora bien, una vez el Superintendente ejercita esa dis-creción, denegando una solicitud de licencia, no puede pa-sarse por alto las disposiciones del inciso (d) del Art. 19 de la referida Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 429(d), el cual establece que:
(d) Cuando el Superintendente de la Policía de Puerto Rico denegare a una persona una licencia para tener y poseer un arma de fuego bajo las disposiciones de este Capítulo, o cuando *804dicho funcionario cancelare una licencia bajo las disposiciones del inciso (c) de esta sección, la persona afectada podrá compa-recer ante la sala del Tribunal Superior del lugar en que radi-care su residencia y formular de nuevo su solicitud. El tribunal notificará al Superintendente de la Policía de Puerto Rico, quien podrá comparecer a sostener su negativa, y resolverá con la intervención del fiscal. El Tribunal Superior estará autori-zado para requerir las pruebas y ordenar las investigaciones que considerase necesarias y convenientes, y su decisión será final y firme. (Énfasis suplido.)
De una simple lectura de la antes transcrita disposición legal resulta meridianamente claro que el legislador al pro-mulgar la misma estableció, en lugar de un procedimiento de revisión administrativa, un juicio de novo en el cual las partes tienen derecho a presentar toda la evidencia que es-timen pertinente, inclusive prueba que no fue incluida a ni-vel administrativo, en apoyo de sus respectivas posiciones; evidencia a base de la cual el tribunal de instancia llegará a su propia determinación. Muñoz, Torres v. Superintendente Policía, 125 D.P.R. 603 (1990).
Ello resulta ser singularmente importante por cuanto al no tratarse propiamente de un procedimiento de revisión administrativa, no entra enjuego la norma jurisprudencial a los efectos de que los tribunales de instancia, al revisar decisiones administrativas, deben de actuar con gran res-peto y deferencia respecto a la interpretación que de un estatuto realice el organismo administrativo encargado de velar por su cumplimiento; ello, naturalmente, por razón del conocimiento especializado (expertise) que sobre la ma-teria en controversia poseen dichos organismos administrativos. A.R.P.E. v. Ozores Pérez, 116 D.P.R. 816, 821 (1986); M & V Orthodontics v. Negdo. Seg. Empleo, 115 D.P.R. 183 (1984).
Esto es, no tratándose de un procedimiento de revisión administrativo, los procedimientos que se llevan a cabo en esta clase de situaciones ante la Policía de Puerto Rico, y la decisión que al respecto emite el Superintendente de dicho *805cuerpo policíaco, no tienen a su favor la presunción de re-gularidad y corrección que, de ordinario, cobija a dichas decisiones administrativas; presunción que obliga a la parte que las impugna a producir suficiente evidencia para derrotarla. Cf. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 331 (1987); Murphy Bernabé v. Tribunal Superior, 103 D.P.R. 692, 699 (1975). Es por ello que al revisar las sentencias que se emiten por los tribunales de instancia en esta clase de casos estamos ante la situación normal y corriente de la revisión, por parte de este Tribunal, de un decreto judicial emitido por un tribunal en un caso civil ordinario, decreto que dicho foro emite a base del criterio de la preponderancia de la prueba.
A esos efectos conviene recordar que, aun cuando el ar-bitrio del juzgador de hechos no tiene credenciales de in-munidad frente a la función revisora de este Tribunal, Vda. de Morales v. De Jesús Toro, 107 D.P.R. 826 (1978), “no somos dados a intervenir con frecuencia con las deter-minaciones de hecho que hace un tribunal de instancia y a sustituir nuestro criterio por el del juzgador ante quien declararon los testigos y quien tuvo la oportunidad de ver-los declarar ...”. Vélez v. Srio. de Justicia, 115 D.P.R. 533, 545 (1984).
En resumen, al igual que en cualquier otro caso civil ordinario, en esta clase de situaciones no intervendremos con las sentencias que emitan los tribunales de instancia en ausencia de indicios de pasión, prejuicio, parcialidad o error manifiesto de parte del foro sentenciador, o, a menos que nos convenzamos, luego de un análisis sereno y desa-pasionado, de que las determinaciones de hechos realiza-das por el tribunal de instancia no representan el balance más racional, justiciero y jurídico de la totalidad de la evi-dencia que desfilara ante dicho foro judicial. Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172, 181 (1985); Pérez Cruz v. Hosp. La Concepción, 115 D.P.R. 721 (1984); Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357 (1982); Abudo *806Servera v. A.T.P.R., 105 D.P.R. 728 (1977); Sanabria v. Sucn. González, 82 D.P.R. 885 (1961).
I — I hH
Aclarada la naturaleza del procedimiento judicial que la citada Ley de Armas de Puerto Rico le brinda a aquel ciu-dadano a quien le es denegada la concesión de una licencia para tener y poseer un arma de fuego por el Superinten-dente de la Policía, o cuando dicho funcionario cancela una licencia de posesión existente, pasamos a considerar los hechos específicos del caso ante nuestra consideración.
No está en controversia el hecho de que el demandante recurrido Rivera Pagán fue convicto, hace más de veinti-cinco (25) años, de dos (2) delitos de ataque para cometer asesinato y de infringir los Arts. 4, 6 y 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. 414, 416 y 418. Ello, de ordinario, lo inhabilitaría para ser acreedor a una licencia para tener y poseer un arma de fuego.
Ahora bien, tampoco está en controversia el hecho de que el recurrido Rivera Pagán, antes de solicitar la licencia de posesión, acudió ante la Sala de Manatí del Tribunal de Distrito de Puerto Rico —al amparo de las disposiciones de la antes citada Ley Núm. 108 de 21 de junio de 1968— en solicitud de la eliminación de dichas convicciones de su ré-cord penal, para lo cual provee la citada Ley Núm. 108 (34 L.P.R.A. see. 1731 et seq.).
Resulta necesario enfatizar el hecho de que el procedi-miento que a esos efectos establece la citada Ley Núm. 108 —en relación con los delitos graves— es uno contencioso y/o, cuando menos, uno en que tiene que ser notificado no sólo el Ministerio Fiscal sino que el Superintendente de la Policía de Puerto Rico y, aún más importante y significa-tivo, en que el tribunal viene en la obligación de celebrar vista, en la cual “será obligatoria la comparecencia de los abogados de la Policía de Puerto Rico o del fiscal de distrito *807correspondiente”; comparecencia que “podrá ser personal-mente o por escrito”. 34 L.P.R.A. see. 1732.
De manera pues que la resolución, o sentencia, que emi-tiera el Tribunal de Distrito de Puerto Rico, Sala de Ma-natí, ordenando la eliminación de las antes enumeradas convicciones del récord penal del recurrido Rivera Pagán fue una hecha con la aquiescencia del Superintendente de la Policía y/o dicho funcionario consintió la misma al no revisarla. De cualquier manera, dicha resolución y/o sen-tencia es una final y firme que, respecto al recurrido Rivera Pagán, obliga al Superintendente de la Policía y ál foro judicial.
¿iCuál es la consecuencia jurídica de tal determinación judicial? Ello lo resolvimos en Pueblo v. Ortiz Martínez, 123 D.P.R. 820 (1989), y en Muñoz, Torres v. Superintendente Policía, ante. En el primero de dichos casos —Pueblo v. Ortiz Martínez, ante, págs. 831-832— expresamos, en lo pertinente, que:
Aclarado el ámbito de la Ley Núm. 108, supra, expongamos sus efectos. El dictamen del Tribunal de Distrito ordenará al Superintendente de la Policía y al custodio de los récord crimi-nales de dicho Cuerpo la eliminación de las convicciones del récord penal interesadas. De igual forma, deberá dirigirse al Secretario del tribunal o a los tribunales en que se originaron.
A partir de ese mandato, las convicciones serán eliminadas de todo registro y de toda inscripción, constancia o referencia que exista bajo la custodia de los funcionarios antes indicados, quedando prohibido aludirlas o certificarlas directa o indirectamente. De ese modo, logra plena virtualidad la filosofía consagrada en la ley —congruente con un enfoque moderno de rehabilitación— de que el peticionario nunca fue acusado ni convicto del delito. Ciertamente, tanto el procedimiento judicial como el trámite administrativo establecidos en la ley vienen a llenar una laguna y a remediar una situación de injusticia que pesaba sobre aquellos ciudadanos que años atrás incurrieron en delitos, pero que después han mantenido' una conducta ejemplar en nuestra sociedad. Como consecuencia de ese trá-mite, los tribunales no pueden tomar en consideración las con-vicciones así borradas. No puede darse la anomalía de que mientras de un lado el Superintendente de la Policía certifica *808negativamente, por otro lado el tribunal acuda a sus archivos para resucitar esas convicciones.
Resolvemos que, en su verdadero alcance, el Art. 2 de la Ley de Sentencia Suspendida, supra, no priva a una persona de sus beneficios si bajo los cauces legales disponibles ha logrado eli-minar su convicción de delito grave y posee un Certificado Ne-gativo de Antecedentes Penales legítimamente expedido por el Superintendente de la Policía. Después de todo, los efectos de la Ley Núm. 254 de 27 de julio de 1974 reguladora de los Certifi-cados de Antecedentes Penales archivados en la Policía —que únicamente puede cubrir sentencias condenátorias— van más allá del ámbito civil. Carecería de propósito que el legislador autorizara su eliminación y su certificación negativa si todavía pudieran utilizarse por los tribunales. (Enfasis suplido y en el original.)
En Muñoz, Torres v. Superintendente Policía, ante, re-solvimos que una persona que había sido convicta de un delito grave, pero que había “borrado” dicha convicción al amparo de lo dispuesto por la citada Ley Núm. 108, podía posteriormente solicitar, y ser el beneficiario, de una licen-cia para tener y poseer un arma de fuego y/o una licencia de tiro al blanco. Al así resolver, expresamos, en lo perti-nente, que:
Resolvemos, a tenor con la política pública establecida me-diante la Ley 108, supra, y reconocida por este Tribunal en Pueblo v. Ortiz Martínez, supra, que los Arts. 5 de la Ley de Tiro al Blanco, supra, y 17 de la Ley de Armas de Puerto Rico, supra, no privan a una persona de sus beneficios si legítima-mente ha logrado eliminar de su récord la convicción por los delitos allí establecidos. Dicho de otra manera, el Superinten-dente de la Policía tiene discreción en estos casos para expedir la licencia solicitada. En aquellos casos en que se deniegue la solicitud, los ciudadanos afectados podrán comparecer ante la Sala del Tribunal Superior correspondiente y formular de nuevo su solicitud. Art. 19(d) de la Ley de Armas de Puerto Rico, se-gún enmendado, 25 L.P.R.A. 429, en cuyo proceso se tomará la decisión a base de la prueba presentada. Ayala Alicea v. E.L.A., 118 D.P.R. 507 (1987); Ex Parte Negrón Wells, 105 D.P.R. 406 (1976). (Enfasis suplido.) Muñoz, Torres v. Superintendente Policía, ante, págs. 609-610.
En resumen, este Tribunal ha resuelto que una convic-*809ción por delito grave, que ha sido eliminada del récord me-diante el procedimiento que establece la citada Ley Núm. 108, no constituye impedimento, ni puede ser utilizada como fundamento, para la denegación de una sentencia suspendida por el foro judicial ni para la concesión o dene-gación de una licencia para tener y poseer un arma de fuego por el Superintendente de la Policía.
b — i
No cuestionamos la corrección de la posición a los efec-tos de que, bajo las disposiciones del citado Art. 17 de la Ley de Armas de Puerto Rico, una persona que haya sido convicta de un delito de tentativa de asesinato no tiene derecho a que el Superintendente de la Policía de Puerto Rico le expida una licencia para tener y poseer un arma de fuego. Esa, llana y sencillamente, es la ley.
Tampoco cuestionamos la corrección de la conclusión a la que llega la Mayoría a los efectos de que el delito de tentativa de asesinato es uno que implica depravación moral y de que, en consecuencia, la actuación de la Sala de Manatí del Tribunal de Distrito de Puerto Rico, al elimi-narle las dos (2) convicciones por dicho delito al recurrido Rivera Pagán, fue una improcedente en derecho. Ello no obstante, dicha errónea decisión no fue revisada por el Su-perintendente de la Policía y/o por el Estado; razón por la cual dicha determinación judicial es una final y firme que obliga al referido Superintendente y al Estado. De hecho, dichas convicciones fueron efectivamente eliminadas del ré-cord penal del recurrido Rivera Pagán; la consecuencia de cuya acción —conforme se resolvió en los casos de Pueblo v. Ortiz Martínez, ante, y Muñoz, Torres v. Superintendente Policía, ante— es la de que la persona “nunca fue acusada ni convicta del delito” que se elimina y “quedando prohibi-do” el que tan siquiera se aluda a la referida convicción, mucho menos de que se utilice dicha convicción para dene-*810garle una sentencia suspendida o una licencia para tener y poseer un arma de fuego.
Siendo ello así, ¿puede este Tribunal, en el presente caso, utilizar el fundamento de que el recurrido Rivera Pagán fue convicto, hace más de veinticinco (25) años, de un delito grave que conlleva depravación moral cuando el foro judicial eliminó de su récord penal la referida convicción bajo el procedimiento establecido en la referida Ley Núm. 108?
La contestación en la negativa —y, por ende, lo erróneo de la decisión mayoritaria hoy emitida en el presente ca-so— “resalta a la vista y hiere la retina”. In re Roldán González, 113 D.P.R. 238, 242 (1982). La contradicción, o la inconsistencia, en que incurre el Tribunal —al compararse la decisión hoy emitida con las emitidas en los casos de Pueblo v. Ortiz Martínez, ante, y Muñoz, Torres v. Superintendente Policía, ante— resulta ser verdaderamente incomprensible.
Por último, estando impedido este Tribunal —y cual-quier otro foro— de aludir y/o utilizar las referidas convic-ciones como fundamento en la revisión de la decisión emi-tida por el tribunal de instancia en el presente caso, no existe fundamento alguno que nos permita intervenir y/o revocar la referida decisión. Es por ello que disentimos.

 34 L.P.R.A. sec. 1731 et seq.